The plaintiff in error, for convenience hereinafter called the defendant, was by information charged in the district court of Pawnee county, Oklahoma, with the crime of drunken driving; was tried, convicted, and sentenced to serve one year in the state penitentiary and to pay a fine of $250.
Motion for a new trial was filed, considered by the court, overruled, and exceptions duly saved; and the defendant appeals. *Page 438 
The record in this case was filed in this court on October 5, 1938. No briefs have been filed in support of the contentions of the defendant, notwithstanding the time for filing of briefs has long since passed. The case was submitted on September 28, 1939, on the record. Since the expiration of the time for filing the briefs, and since the case was submitted on the record, no request has been made, and no reason given why a brief has not been filed.
In the absence of any request to file briefs or a request for an extension of time to file a brief, the court assumes that the appeal has been abandoned, or that counsel representing the defendant has reached the conclusion there are no errors in the record sufficient to warrant a reversal.
The court has carefully examined the record; and the examination fails to disclose any fundamental errors.
The evidence in the case shows that the defendant was driving on the highway about five or five and one-half miles southeast of Cleveland, Okla., in Pawnee county, and his car collided with a car driven by Lloyd Eisman. The collision demolished the Eisman car; and the defendant's car was badly damaged. The defendant is a very large man, and had to be pulled out of his car after they succeeded in getting the doors, that were cramped, open. He was in a drunken condition, and had a quantity of whisky in his car.
The evidence is sufficient to sustain the verdict of the jury. The court correctly advised the jury as to the law applicable to the facts.
There being no fundamental errors in the record, the case is affirmed. *Page 439